Case: 2:18-cv-01023-SDM-EPD Doc #: 66 Filed: 06/15/21 Page: 1 of 3 PAGEID #: 1885




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DONALD HARRISON,

               Plaintiff,
                                                     Case No. 2:18-cv-1023
       vs.                                           Judge Sarah D. Morrison
                                                     Magistrate Judge Elizabeth P. Deavers

ZACH SCOTT, et al.,

       Defendants.

                                            ORDER

       This matter is before the Court for consideration of Defendants Deborah McGlone and

Effie Laub’s Motion to File Under Seal, ECF No. 57, and Motion on Behalf of Defendants Zach

Scott, Mendel Reid, Mohamed Hashi Abib and Won Song to Withdraw Previous Filing and

Motion to File Deposition and Exhibit Under Seal, ECF No. 60. Defendants McGlone and Laub

seek leave to file under seal six (6) exhibits to their Motion for Summary Judgment, which

contain Plaintiff’s confidential medical records. (ECF No. 57.) Defendants Scott, Reid, Abib,

and Song seek to withdraw the previously-filed deposition and exhibit of Defendant Abib, ECF

No. 51, and they seek leave to file such documents under seal in support of their Motion for

Summary Judgment, as they also contain Plaintiff’s confidential medical records. (ECF No. 60.)

       It is well established that “[e]very court has supervisory power over its own records and

files.” Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978). A court’s discretion to seal

records from public inspection, however, is limited by “the presumptive right of the public to

inspect and copy judicial documents and files[,]” which the United States Court of Appeals for

the Sixth Circuit as described as a “long-established legal tradition.” In re Knoxville News-
Case: 2:18-cv-01023-SDM-EPD Doc #: 66 Filed: 06/15/21 Page: 2 of 3 PAGEID #: 1886




Sentinel Co., Inc., 723 F.2d 470, 473–74 (6th Cir. 1983); see also Brown & Williamson Tobacco

Corp. v. FTC, 710 F.2d 1165, 1178–80 (6th Cir. 1983) (discussing the justifications for the

“strong presumption in favor of openness”). Therefore, “[o]nly the most compelling reasons can

justify non-disclosure of judicial records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.,

825 F.3d 299, 305 (6th Cir. 2016) (internal quotation marks and citation omitted). The Sixth

Circuit has indicated that exceptions fall into two categories: (1) exceptions “based on the need

to keep order and dignity in the courtroom”; and (2) “content-based exemptions,” which “include

certain privacy rights of participants or third parties, trade secrets, and national security.” Brown

& Williamson Tobacco Corp., 710 F.2d at 1179 (citations omitted).

       In addition, the Sixth Circuit has recently emphasized the public’s “strong interest in

obtaining the information contained in the Court record.” Shane Grp., Inc., 825 F.3d at 305

(internal quotation marks and citation omitted); see also In re Nat’l Prescription Opiate Litig.,

927 F.3d 919, 939 (6th Cir. 2019) (“‘[T]he greater the public interest in the litigation’s subject

matter, the greater the showing necessary to overcome the presumption of access.’”) (quoting

Shane Grp., Inc., 825 F.3d at 305). Accordingly, district courts must consider “each pleading [to

be] filed under seal or with redactions and to make a specific determination as to the necessity of

nondisclosure in each instance” and must “bear in mind that the party seeking to file under seal

must provide a ‘compelling reason’ to do so and demonstrate that the seal is ‘narrowly tailored to

serve that reason.’” In re Nat’l Prescription Opiate Litig., 927 F.3d at 940 (quoting Shane Grp.,

825 F.3d at 305).

       Here, although they have not argued it, the moving Defendants seek to file various

summary judgment exhibits under seal to protect Plaintiff’s confidential and sensitive personal

medical information. (See ECF Nos. 57, 60.) Sealing such records is in accordance with the



                                                  2
Case: 2:18-cv-01023-SDM-EPD Doc #: 66 Filed: 06/15/21 Page: 3 of 3 PAGEID #: 1887




strong public policy of HIPAA and Ohio Revised Code Section 2317.02(B) of protecting patient

information. This Court finds Defendants have set forth compelling reasons to file their various

summary judgment exhibits containing Plaintiff’s confidential and sensitive medical records

under seal, consistent with the Agreed Protective Order entered in this case, ECF No. 17.

       Accordingly, for good cause shown, Defendants Deborah McGlone and Effie Laub’s

Motion to File Under Seal, ECF No. 57, and the Motion on Behalf of Defendants Zach Scott,

Mendel Reid, Mohamed Hashi Abib and Won Song to Withdraw Previous Filing and Motion to

File Deposition and Exhibit Under Seal, ECF No. 60, are both GRANTED. Defendants

Deborah McGlone and Effie Laub are hereby GRANTED LEAVE TO FILE UNDER SEAL

certain medical records of Plaintiff as exhibits to their Motion for Summary Judgment.

However, as to Defendants Zach Scott, Mendel Reid, Mohamed Hashi Abib and Won Song’s

request, the Court DIRECTS the Clerk to SEAL ECF No. 51, rather than to strike it for

purposes of refiling it under seal.

       IT IS SO ORDERED.



Date: June 15, 2021                                     /s/ Elizabeth A. Preston Deavers
                                                    ELIZABETH A. PRESTON DEAVERS
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
